119 Ga. App. 226 (1969)
166 S.E.2d 607
HERRING
v.
R. L. MATHIS CERTIFIED DAIRY COMPANY et al.; and vice versa.
43530, 43540.
Court of Appeals of Georgia.
Decided February 21, 1969.
Freeman R. Hardisty, Frank Fuller, for appellant.
Lokey & Bowden, Glenn Frick, O'Kelley, Hopkins & Van Gerpen, H. Lowell Hopkins, Long, Weinberg & Ansley, Palmer H. Ansley, John K. Dunlap, for appellees.
QUILLIAN, Judge.
In Bourn v. Herring. 225 Ga. 67, the Supreme Court reversed that part of the judgments of this court (118 Ga. App. 132), holding that the petition stated a claim against the defendants based on their lack of ordinary care. Accordingly, in compliance with the mandate of the Supreme Court, *227 the original judgments of this court are vacated and judgments are entered in conformity with that opinion which holds that "the petition in the instant case is sufficient to withstand the motions to dismiss because the issues of the liability of the defendants for wilful misconduct and want of ordinary capacity in the decedent remain to be determined by further proceedings." Hn. 3.
Judgment reversed in Case No. 43530; judgment affirmed in Case No. 43540. Bell, P. J., and Hall, J., concur.